Case 1:20-cv-01710-BAH Document 9-8 Filed 06/26/20 Page 1 of 4




Exhibit E
         Case 1:20-cv-01710-BAH Document 9-8 Filed 06/26/20 Page 2 of 4




                               GRANT AGREEMENT
                                  BETWEEN THE
                       U.S. AGENCY FOR GLOBAL MEDIA AND
                             OPEN TECHNOLOGY FUND

                                 FAIN: OT01-20-GO-00001


GRANT FUNDS TABLE

                  FY 2020        Previous                                      Currency
                                               Current       New Award
                 PROGRAM          Award                                        gain/(loss)
                                               Award           Total
                   PLAN           Total                                     (Informational)
      Open
    Technology   $19,825,000    $8,777,872   $11,047,128     $19,825,000     Non-Reported
      Fund1
     Internet
                     N/A        $600,000          $0          $600,0002      Non-Reported
     Freedom
     TOTAL
                 $19,825,000    $9,377,872   $11,047,128     $20,425,000     Non-Reported
    FUNDING

This Agreement constitutes Amendment number two (002) (the “Amendment”) to the Fiscal Year
(“FY”) 2020 Grant Agreement between the U.S. AGENCY FOR GLOBAL MEDIA (“USAGM”)
and OPEN TECHNOLOGY FUND (“Non-Federal Entity”) signed in January 2020 (the “Grant
Agreement”). USAGM hereby grants an additional amount of $11,047,128 of no-year funds to
OPEN TECHNOLOGY FUND, up to $9,460,171 shall be used to support Internet freedom
projects. The remainder shall be used to fund OTF salaries and operations.

WHEREAS, funding has been made available pursuant to the Department of State, Foreign
Operations, and Related Programs Appropriations Act, 2020 of the Consolidated Appropriations
Act of 2020, H.R. 1865 / H. Res.765, (Div. G, P.L. 116-94, December 20, 2019) and the
corresponding Explanatory Statement (165 Cong. Rec. H11061 at H11428, December 17, 2019)
and Report(s) (H. Rept. 116-78, S. Rept. 116–126), the USAGM has submitted the Internet
Freedom Spend Plan and the necessary consultations have occurred, including with the Congress,
and such plans are finalized (See Attachment K);


With the additional amounts granted under this agreement, the total amount USAGM has granted
to the NFE for FY 2020 is $20,425,000, of which, $600,000 of the no-year funds are provided by
the Consolidated Appropriations Act of 2019 (Div. F, P.L. 116-6); and, $19,825,000 (up to


1FY 2020 Internet Freedom Spend Plan Submission to Congress dated April 3, 2020 was
approved April 23, 2020.
2$600,000 of the no-year funds were provided by the Consolidated Appropriations Act of 2019
(Div. F, P.L. 116-6).
                                 FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
         Case 1:20-cv-01710-BAH Document 9-8 Filed 06/26/20 Page 3 of 4




$17,552,955 shall be used to support Internet freedom projects. The remainder shall be used to
fund OTF salaries and operations.) of the no-year funds are provided by the Further Consolidated
Appropriations Act, 2020, P.L. 116-94.


Except as otherwise expressly provided herein, the other provisions of the FY 2020 Grant
Agreement shall remain in full force and effect.




OPEN TECHNOLOGY FUND                               U.S. AGENCY FOR GLOBAL MEDIA




BY                                                 BY
Heidi Pilloud                                      Michael Pack
Treasurer and Chief Financial Officer              Chief Executive Officer



DATE 25 June 2020                                  DATE




                                  FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
        Case 1:20-cv-01710-BAH Document 9-8 Filed 06/26/20 Page 4 of 4




                                      Attachment K3



                                Open Technology Fund
                                     Spend Plan
                                      FY2020
Internet Freedom Fund                                       $        7,000,000        35%
Technology at Scale Fund                                    $        7,000,000        35%
Core Infrastructure Fund                                    $          750,000         4%
Prototype Fund                                              $           70,000         0%
Rapid Response Fund                                         $          450,000         2%
OTF Labs                                                    $        1,725,000         9%
Research Fellowships                                        $          370,000         2%
USAGM Entity Support                                        $          260,000         1%
OTF Summit                                                  $          200,000         1%
Programmatic Support                                        $          150,000         1%
One-time Startup Costs                                      $          500,000         3%
OTF Programmatic and Operations - Subtotal                  $      18,475,000         93%
OTF Staff                                                   $        1,350,000         7%
OTF Staff - Subtotal                                        $        1,350,000         7%
Grand Total, OTF                                            $      19,825,000       100%




3Amounts in Internet Freedom Spend Plan Potluck reflect FY 2020 Appropriated Funds
Only. The chart included in the Internet Freedom Spend Plan on pg. 8 had a total amount
of $21,025,000, which inadvertently included the $1.2 million in annual funds for OTF
salaries paid by RFA. Subsequently, the table above was adjusted to reflect the current
FY2020 Financial Plan.           FY 20 GRANT AGREEMENT | Amendment Number 001 – FAIN: OT01-20-GO-00001
